UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-168775 Queensridge Mining Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-1830013 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 912 Sir James Bridge Way, Las Vegas, Nevada 89145 (Address of principal executive offices) (702) 596-5154 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:6,427,800 common shares as of February 11, 2011. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T: Controls and Procedures 7 PART II – OTHER INFORMATION Item 1: Legal Proceedings 8 Item 1A: Risk Factors 8 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3: Defaults Upon Senior Securities 8 Item 4: Removed and Reserved 8 Item 5: Other Information 8 Item 6: Exhibits 8 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of December 31, 2010 and June 30, 2010 (unaudited); F-2 Statements of Operations for the three and six months ended December 31, 2010 and from inception through December 31, 2010 (unaudited); F-3 Statements of Stockholders’ Equity as of December 31, 2010 (unaudited); F-4 Statements of Cash Flows from inception through December 31, 2010 (unaudited); F-5 Notes to Financial Statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended December 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents QUEENSRIDGE MINING RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) UNAUDITED BALANCE SHEETS As of December 31, 2010 and June 30, 2010 December 31, 2010 June 30, 2010 ASSETS Current assets Cash $ $ Mineral property, net -0- -0- Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current Liabilities Accrued expenses $ $ Loans payable-related party Total current liabilities STOCKHOLDERS’ EQUITY Common stock, $.001 par value, 75,000,000 shares authorized,6,427,800 shares issued and outstanding Additional paid in capital Deficit accumulated during the exploration stage Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements. F-1 Table of Contents QUEENSRIDGE MINING RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) UNAUDITED STATEMENTS OF OPERATIONS Three months and six months ended December 31, 2010 For the period from January 29, 2010 (Date of Inception) through December 31, 2010 Three months ended December 31, 2010 Six months ended December 31, 2010 Period from January 29, 2010 (Inception) to December 31, 2010 General and administrative expenses Professional fees $ $ $ Impairment expense-mineral property - - Rent Other Total general and administrative expenses Net loss $ )
